Per Curiam.
Hpon the submission of the foregoing preamble and resolution from the honorable the house of representatives, able arguments were heard before the court in favor of the constitutionality of the proposed legislation. Ho one appeared in opposition thereto.'
It is well understood that during the last ten years this court has rendered several decisions (commencing with Palmer v. Way, 6 Colo. 106, decided in 1881) denying the power of the general assembly under the constitution to provide for the grading and paving of public streets (except as to sidewalks) at the special expense of the abutting lot-owners. That there are decisions by the courts of other states in opposition as well as in support of the doctrine thus announced must be admitted. But we are decidedly of the opinion that the decisions of this court, deliberately announced in actual litigated cases, ought not to be overruled upon ex $a/rte arguments in response to legislative questions. ¥e are impressed with the consideration that while the city of Denver and its representatives have been zealous to procure a judicial opinion in support of legislation favorable to street improvements at the expense of abutting lot-owners, the owners themselves have not been heard upon the subject. Evidently the owners feel that they may reasonably rely upon this court not to reverse its former decisions to their prejudice, without giving them opportunity to be heard in some appropriate action or proceeding in which their constitutional rights shall be thoroughly considered upon pleas and arguments submitted in their behalf as well as in behalf of the public.
*600Without intimating in any manner what conclusion might be reached, in case the questions now presented should be brought b efore the court in the regular course of litigation, we do not deem it proper to express any further opinion at this time.